Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


   Civil Action No. 20-cv-01859-CMA-MEH

   MICHAEL L. VISCARELLI, D.C.

          Plaintiff,

   v.

   MICHAEL SIMONE, D.C., President of the Colorado Board of Chiropractic Examiners,
   in his official capacity;
   MICHELLE WENDLING, D.C., Vice President of the Colorado Board of Chiropractic
   Examiners, in her official capacity;
   ALEXANDRA ZUCCARELLI, Secretary of the Colorado Board of Chiropractic
   Examiners, in her official capacity;
   SARA SCHMIDT, D.C., Member of the Colorado Board of Chiropractic Examiners, in
   her official capacity;
   KEITH MOY, NLC, Member of the Colorado Board of Chiropractic Examiners, in his
   official capacity;
   RANDY KNOCHE, D.C., Member of the Colorado Board of Chiropractic Examiners, in
   his official capacity;
   DONALD CORENMAN, M.D., D.C., Member of the Colorado Board of Chiropractic
   Examiners, in his official capacity;
   CHERIS FRAILEY, Program Director for the Colorado Board of Chiropractic Examiners;
   in her official capacity;
   COLORADO BOARD OF CHIROPRACTIC EXAMINERS;

          Defendant.


        ORDER ADOPTING RECOMMENDATION OF UNITED STATES MAGISTRATE
                                JUDGE


          This matter is before the Court on the September 17, 2020 Recommendation of

   United States Magistrate Judge (Doc. # 38), wherein Magistrate Judge Michael E.

   Hegarty recommends that this Court grant Defendants’ Motion to Dismiss (Doc. # 21)
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 2 of 16




   and deny Plaintiff’s Motion for Preliminary Injunction (Doc. # 35). Plaintiff timely objected

   to the Recommendation. For the following reasons, the Court adopts the

   Recommendation.

                                        I.      BACKGROUND

          Judge Hegarty’s Recommendation provides a recitation of the factual and

   procedural background of this dispute and is incorporated herein by reference. See 28

   U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

   what is necessary to address Plaintiff’s objections to the Recommendation. 1

          Plaintiff, Dr. Michael L. Viscarelli, has been a licensed chiropractor in Colorado

   since January 5, 2012. (Doc. # 1 at ⁋ 15.) Defendant Colorado Board of Chiropractic

   Examiners (“the Board”) is a state agency authorized by the Chiropractic Practice Act,

   Colo. Rev. Stat. § 12-215-101, et seq., to license chiropractors. (Id. at ⁋ 18.) Individual

   Defendants Michael Simone, Michelle Wendling, Alexandra Zuccarelli, Randy Knoche,

   Sara Schmidt, Keith Moy, and Donald Corenman were members of the Board at all

   relevant times, and Defendant Cheris Frailey is the Board’s Program Director. (Id. at ⁋⁋

   20–27.)

          In October 2018, Plaintiff and the Board entered into a stipulation that required

   Plaintiff to “undergo practice monitoring and complete eight hours of continuing

   education in recordkeeping” (“Stipulation”). (Id. at ⁋⁋ 45–46.) Plaintiff contends that he


   1
     The Court draws the following factual allegations from Michael L. Viscarelli, D.C.’s Verified
   Complaint (“Complaint”) (Doc. # 1) and assumes they are true for the purposes of the instant
   Motion to Dismiss. Hall v. Bellmon, 935 F.2d 1106, 1198 (10th Cir. 1991) (“A court reviewing the
   sufficiency of a complaint presumes all of [a] plaintiff’s factual allegations are true and construes
   them in the light most favorable to the plaintiff.”).

                                                    2
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 3 of 16




   “attempted to comply with the Stipulation[,]” by completing the required continuing

   education and submitting the names of three proposed practice monitors to the Board

   staff within 30 days of the effective date of the Stipulation. (Id. at ⁋⁋ 53, 56, 64.)

   Plaintiff’s compliance with the Stipulation required Board involvement, specifically,

   Board approval of a practice monitor.

          At a November 14, 2019 Board meeting, the only agenda item regarding Plaintiff

   was his request for approval of his proposed practice monitor. Id. at ⁋ 81. Nevertheless,

   at that meeting, the Board voted to summarily suspend Plaintiff’s license. (Id. at ⁋ 83.)

   Plaintiff asserts he “was not given notice that the Board would consider action against

   his license at the November meeting and was not provided an opportunity to be heard.”

   (Id. at ⁋ 82.) On November 20, 2019, the Board entered the order, formalizing its prior

   vote, which summarily suspended Plaintiff’s chiropractic license (“Summary Suspension

   Order”). (Id. at ⁋⁋ 16, 85.) The basis for the Board’s “summary suspension was alleged

   lack of a practice monitor and alleged failure to complete continuing education

   requirements in compliance with the Stipulation.” (Id. at ⁋ 87.) The Board explained that

   it found “objective and reasonable grounds to believe . . . that [Plaintiff] is not safe to

   practice as a chiropractor with reasonable skill and safety to patients and the public

   health, safety, and welfare imperatively requires emergency action.” (Id. at ⁋ 88.)

          On December 5, 2019, following the summary suspension of Plaintiff’s license,

   the Board “filed a Notice of Charges against [Plaintiff] before the Office of Administrative

   Courts.” (Id. at ⁋ 97.) The Board’s sole count against Plaintiff was his alleged failure to

   “adhere to the requirements of the Stipulation.” (Id. at ⁋ 98.) An administrative hearing

                                                  3
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 4 of 16




   before the Office of Administrative Courts was originally scheduled to begin on February

   24, 2020. (Id. at ⁋ 150.) The hearing has been continued at Plaintiff’s request on three

   occasions. 2 To date, no hearing has occurred. (Id. at ⁋ 7.) Plaintiff maintains that the

   hearing will occur only “after [he] has had the opportunity to obtain discovery as to

   testimony and documents he requested in mid-January 2020.” (Id. at ⁋ 155.) The Board

   maintains that the summary suspension on Plaintiff’s license will remain in place

   throughout all delays in the hearing date. (Id. at ⁋ 141.)

          Plaintiff initiated the instant case on June 23, 2020, almost seven months after

   the Board filed the Notice of Charges against Plaintiff. In his Complaint, Plaintiff asserts

   the four claims for relief against Defendants:

          His first claim is pursuant to 42 U.S.C. § 1983 for violation of due process.
          The second claim seeks an injunction pursuant to 42 U.S.C. § 1983, Colo.
          Rev. Stat. [ ] § 24-4-106(8), and Colo. R. Civ. P. 65. Plaintiff’s third claim
          requests that the Court compel issuance of his license pursuant to Colo. R.
          Civ. P. 106 and Colo. Rev. Stat. § 24-4-106(7). Finally, Plaintiff’s fourth
          claim is for the Board’s alleged unconstitutional application of Colo. Rev.
          Stat. §§ 24-4-104(4) and 24-4-105(12) in summarily suspending his license.

   (Doc. # 38 at 5) (citing Doc. # 1 at ⁋⁋ 186–202, 212–17). Defendants filed the instant

   Motion to Dismiss on July 17, 2020. (Doc. # 21.) Plaintiff filed the instant Motion for

   Preliminary Injunction on September 3, 2020. (Doc. # 35.) The Court referred both

   Motions to Judge Hegarty, who issued his Recommendation on September 17, 2020.



   2
    Plaintiff avers that the first continuance was necessitated by Defendants’ obstruction of
   Plaintiff’s access to relevant documents during discovery. (Id. at ⁋⁋ 140, 142.) The hearing was
   continued a second time because Plaintiff was “unable to obtain complete deposition testimony
   and the production of withheld documents in advance of the rescheduled hearing.” (Id. at ⁋
   151.) Defendants noted in their Response to Plaintiff’s Supplement that the hearing has been
   continued a third time at Plaintiff’s request. (Doc. # 48 at 6.)

                                                  4
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 5 of 16




   (Doc. ## 34, 36, 38.) Plaintiff timely filed Dr. Viscarelli D.C.’s Objection to Magistrate’s

   Recommendation Regarding Defendants’ Motion to Dismiss (“Objection”) (Doc. # 40), to

   which Defendants responded (Doc. # 40). The Court granted Plaintiff leave to

   supplement his Objection and granted Defendants leave to respond to Plaintiff’s

   Supplement. (Doc. ## 45, 48.)

                                  II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

          In the absence of a timely objection, however, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

   927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (stating that “[i]t does not appear that Congress intended to require district court review

   of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

   when neither party objects to those findings.”)).




                                                 5
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 6 of 16




   B.     FEDERAL RULE OF CIVIL PROCEDURE 12(B)(1)

          Dismissal pursuant to Rule 12(b)(1) is appropriate if the Court lacks subject

   matter jurisdiction over claims for relief asserted in the complaint. “The burden of

   establishing subject matter jurisdiction is on the party asserting jurisdiction.” Port City

   Props. v. Union Pac. R.R. Co.24, 518 F.3d 1186, 1189 (10th Cir. 2008).

          Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he

   moving party may (1) facially attack the complaint’s allegations as to the existence of

   subject matter jurisdiction, or (2) go beyond allegations contained in the complaint by

   presenting evidence to challenge the factual basis upon which subject matter

   jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

   (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)); see

   Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002). When reviewing a facial

   attack, a court takes the allegations in the complaint as true, but when reviewing a

   factual attack, the court does not presume the truthfulness of the complaint’s factual

   allegations and may consider affidavits or other documents to resolve jurisdictional

   facts. Holt v. United States, 46 F.3d 1000, 1002–03 (10th Cir. 1995).

                                       III.   DISCUSSION

          In the Recommendation, Judge Hegarty concluded that the Motion to Dismiss

   should be granted on two independent bases—i.e., (1) that Defendants are immune

   from liability under the Eleventh Amendment; and (2) that the Younger abstention

   doctrine requires this Court to abstain from exercising jurisdiction over Plaintiff’s claims

   because of the ongoing administrative proceeding against him.


                                                 6
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 7 of 16




          A court may address jurisdictional issues in any order it finds convenient, and

   Younger abstention is jurisdictional. D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223,

   1228–29 (10th Cir. 2004) (citations omitted). Herein, the Court concludes that Younger

   mandates abstention in this case, so it does not reach Defendants’ alternative argument

   concerning the Eleventh Amendment. See id. (explaining that Younger abstention

   moots any other challenge to a plaintiff’s claims, including a different jurisdictional

   challenge).

   A.     APPLICABLE LAW

          The Younger abstention doctrine “dictates that federal courts not interfere with

   state court proceedings by granting equitable relief—such as injunctions of important

   state proceedings or declaratory judgments regarding constitutional issues in those

   proceedings—when such relief could adequately be sought before the state court.”

   Reinhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999) (citing Quackenbush v. Allstate

   Ins. Co., 517 U.S. 706, 716 (1996)). Pursuant to the Younger abstention doctrine, a

   federal court must abstain from exercising jurisdiction when the following three

   conditions are met: “(1) there is an ongoing state criminal, civil, or administrative

   proceeding, (2) the state court provides an adequate forum to hear the claims raised in

   the federal complaint, and (3) the state proceedings ‘involve important state interests,

   matters which traditionally look to state law for their resolution or implicate separately

   articulated state policies.’” Amantullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160,

   1163 (10th Cir. 1999) (quoting Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997),

   cert denied, 523 U.S. 1005 (1998)). Where these conditions are met, “Younger


                                                 7
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 8 of 16




   abstention is non-discretionary and, absent extraordinary circumstances, a district court

   is required to abstain.” Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d

   1211, 1215 (10th Cir. 2003) (citing Seneca-Cayuga Tribe v. Okla., 874 F.2d 709, 711

   (10th Cir. 1989)).

   B.     ANALYSIS

          Judge Hegarty concluded in his Recommendation that all three conditions of

   Younger abstention are present in this case and that no extraordinary circumstances

   bar the Court from abstaining under Younger. (Doc. # 38 at 12–17.) With respect to the

   first condition, Judge Hegarty concluded that there in an ongoing administrative

   proceeding against Plaintiff that is the type of coercive, civil enforcement action afforded

   deference under Younger. (Id. at 13–15.) With respect to the second condition, Judge

   Hegarty concluded that the administrative proceeding provides an adequate forum to

   hear Plaintiff’s federal claims because (1) Plaintiff could raise his constitutional claims

   before the administrative law judge, and (2) the final agency determination will be

   subject to judicial review. (Id. at 15–16.) With respect to the third condition, Judge

   Hegarty concluded that the administrative proceedings against Plaintiff concern

   important state interests—i.e., the licensing and discipline of chiropractors, a type of

   medical provider. 3 (Id. at 16.) Finally, Judge Hegarty found that Plaintiff did not raise


   3
     The Recommendation advised the parties that specific written objections were due within
   fourteen days after being served with a copy of the Recommendation. (Doc. # 38 at 18.) Despite
   this advisement, neither party objected to the Recommendation to the extent it concludes that
   the third condition for Younger abstention—i.e., that “the state proceedings ‘involve important
   state interests, matters which traditionally look to state law for their resolution or implicate
   separately articulated state policies’”—is satisfied in this case. Amantullah, 187 F.3d at 1163. In
   the absence of a timely objection, “the district court may review a [judge’s] report under any
   standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing

                                                   8
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 9 of 16




   extraordinary circumstances barring the Court’s application of Younger and, therefore,

   the Court must abstain from exercising jurisdiction in this case. (Id. at 17.)

          In his Objection, Plaintiff asserts that Younger abstention is inapplicable on three

   grounds: (1) there is no ongoing proceeding against him because the summary

   suspension of his license and the disciplinary proceedings against him are not

   intertwined; (2) the administrative proceeding against him does not provide an adequate

   forum or remedy; and (3) he will suffer irreparable injury if the Court abstains. The Court

   addresses each objection in turn and adopts the Recommendation.

          1.      Ongoing Proceeding

          The first condition of Younger abstention—ongoing state administrative

   proceedings—involves two subparts: the proceedings must be ongoing and they must

   be the type of proceedings afforded Younger deference. Hunter v. Hirsig, 660 F. App'x

   711, 715 (10th Cir. 2016) (citing Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (10th

   Cir. 2009)).

                  a.     The proceedings against Plaintiff are ongoing

          Plaintiff first argues that he is not attempting to interfere in an ongoing

   proceeding against him because the summary suspension and the disciplinary

   proceeding are not intertwined. In so arguing, Plaintiff attempts to frame the summary




   Thomas v. Arn, 474 U.S. 140, 150 (1985)). After reviewing the Recommendation’s findings and
   conclusions related to the third Younger condition, in addition to applicable portions of the
   record and relevant legal authority, the Court is satisfied that the Recommendation is sound and
   not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). Accordingly, the Court
   affirms and adopts the Recommendation’s findings and conclusions regarding the third Younger
   factor.

                                                  9
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 10 of 16




   suspension and the disciplinary proceeding as distinct proceedings. See (Doc. # 40 at

   10) (highlighting, inter alia, that the disciplinary proceeding has a separate case number

   from the Order of Summary Suspension). The Court finds that the summary suspension

   and disciplinary proceeding are part of a single administrative proceeding against

   Plaintiff for the purposes of Younger abstention.

          The Supreme Court has recognized that “a necessary concomitant of Younger is

   that a party in [the federal plaintiff’s] posture must exhaust his state appellate remedies

   before seeking relief in the [federal] District Court.” Huffman v. Pursue, Ltd., 420 U.S.

   592, 608 (1975) (emphasis added). Although the Supreme Court “has not squarely

   extended this exhaustion principle to preceding state administrative proceedings, it has

   assumed without deciding ‘that an administrative adjudication and the subsequent state

   court’s review of it count as a ‘unitary process’ for Younger purposes.’” Hunter, 660 F.

   App'x at 715 (quoting Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 78 (2013)).

          Applying these principles to this case, the Court concludes that the summary

   suspension, disciplinary proceeding, and subsequent state court review constitute a

   unitary process for Younger purposes. The summary suspension and disciplinary

   proceeding are part of the same statutory scheme. Under Colo. Rev. Stat. § 24-4-

   104(4), the Board may summarily suspend a license, under certain circumstances, prior

   to initiating disciplinary proceedings. The Board is authorized to maintain the summary

   suspension “pending proceedings for suspension or revocation which shall be promptly

   instituted and determined.” Colo. Rev. Stat. § 24-4-104(4)(a). The Board may initiate

   those proceedings through the filing of a written complaint, Colo. Rev. Stat. § 24-4-


                                                10
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 11 of 16




   104(5), and a prompt, post-deprivation hearing must follow in cases of summary

   suspension. Colo. Rev. Stat. §§ 24-4-104(6), -105(12); Colorado State Bd. of Med.

   Examiners v. Colorado Court of Appeals, 920 P.2d 807, 812 (Colo. 1996) (noting

   “summary suspension followed by a prompt post-deprivation hearing affords procedural

   due process”). After such hearing, and upon receipt of the administrative law judge’s

   determination, the Board may remand the case for further proceedings or “it may affirm,

   set aside, or modify the order or any sanction or relief entered therein, in conformity with

   the facts and the law.” Colo. Rev. Stat. § 24-4-105(15)(b). Upon review of the statutes,

   the Court concludes that summary suspension and disciplinary proceedings are part of

   the same administrative proceeding for Younger purposes.

          Having concluded that the summary suspension and disciplinary proceeding

   against Plaintiff are part of the same administrative proceeding, the Court also finds that

   the proceeding is ongoing. The Board summarily suspended Plaintiff’s license on

   November 20, 2019, and filed a Notice of Charges against Plaintiff before the Office of

   Administrative Courts on December 5, 2019. An administrative hearing was originally

   scheduled to begin on February 24, 2020, but has been continued on three occasions at

   Plaintiff’s request. The hearing has yet to take place. Accordingly, the administrative

   proceeding against Plaintiff is ongoing.

             b. The administrative proceeding against Plaintiff is the type of proceeding
                afforded Younger deference

          In Sprint, 571 U.S. 69, the Supreme Court clarified what types of civil

   enforcement actions are entitled to Younger deference. It explained that such actions



                                               11
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 12 of 16




          are characteristically initiated to sanction the federal plaintiff, i.e., the party
          challenging the state action, for some wrongful act. In cases of this genre,
          a state actor is routinely a party to the state proceeding and often initiates
          the action. Investigations are commonly involved, often culminating in the
          filing of a formal complaint or charges.

   Id. at 79–80 (citations omitted).

          The administrative proceeding against Plaintiff in this case is a mandatory, state-

   initiated proceeding. The Board, a state agency, filed a formal Notice of Charges

   against Plaintiff. It then initiated a hearing before an administrative law judge through

   the Colorado Office of Administrative Courts. That hearing will concern what sanctions,

   if any, are appropriate as a result of Plaintiff’s alleged violation. Based on these factors,

   the Court finds that the administrative proceeding against Plaintiff is consistent with the

   kinds of proceedings afforded Younger deference by the Supreme Court and the Tenth

   Circuit. See, e.g., Middlesex County Ethics Committee v. Garden State Bar Assn., 457

   U.S. 423, 433–435 (1982) (affirming Younger abstention where an investigation and

   formal complaint preceded a hearing, an agency of the state's supreme court initiated

   the hearing, and the purpose of the hearing was to determine whether a lawyer should

   be disciplined for his failure to meet the state's standards of professional conduct);

   Gibson v. Berryhill, 411 U.S. 564, 576–577 (1973) (explaining that “administrative

   proceedings looking toward the revocation of a license to practice medicine may in

   proper circumstances command the respect due court proceedings”); Hunter, 660 F.

   App’x 711 (affirming Younger abstention in the context of a state administrative

   proceeding to revoke an insurance agent’s license); Amanatullah, 187 F.3d at 1162




                                                  12
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 13 of 16




   (affirming Younger abstention in the context of an administrative disciplinary proceeding

   brought by the Colorado Board of Medical Examiners to revoke a medical license).

          Accordingly, Judge Hegarty correctly concluded that the first condition of

   Younger abstention is satisfied in this case, and Plaintiff’s objection is overruled.

          2.     Adequacy of the Administrative Proceedings

          Next, Plaintiff asserts that the administrative proceeding against him does not

   provide an adequate remedy because the administrative court cannot grant him relief

   from the summary suspension of his chiropractic license. In so arguing, Plaintiff

   effectively urges the Court to construe the second Younger factor to require that the

   claims raised in his federal complaint can be heard at the upcoming administrative

   hearing, instead of at some later point in the broader administrative proceeding.

          Plaintiff’s proposed construction of the second Younger factor is impermissibly

   restrictive. As previously established, the Supreme Court has recognized that a party

   must exhaust his state appellate remedies before seeking relief in the federal district

   court and has assumed without deciding that an administrative adjudication and

   subsequent state court review count as a unitary process for Younger purposes. See

   Huffman, 420 U.S. at 608; Hunter, 660 F. App'x at 715 (quoting Sprint, 571 U.S. at 78).

   Therefore, the Court concludes that the second Younger factor requires the Court to

   consider whether the administrative proceeding as a whole, including subsequent state

   court review, provides Plaintiff an adequate remedy.

          “It is sufficient for purposes of Younger abstention that federal challenges,”

   including “civil rights complaints, may be raised in state court judicial review of


                                                13
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 14 of 16




   administrative proceedings.” Amanatullah, 187 F.3d at 1164 (citing Ohio Civil Rights

   Comm'n v. Dayton Christian Schools, Inc., 477 U.S. 619, 629 (1986)); see also

   Middlesex County Ethics Committee v. Garden State Bar Assn., 457 U.S. 423, 436

   (1982) (explaining the same in the context of disciplinary proceedings brought by a state

   ethics committee). In this case, the final Board decision that follows the administrative

   hearing will be subject to judicial review pursuant to Colo. Rev. Stat. § 24-4-10. Plaintiff

   may raise his federal claims, as well as the remedy of reinstatement of his chiropractic

   license, during that state judicial review of the final agency determination. Accordingly,

   the Court finds that the administrative proceeding against Plaintiff provides an adequate

   forum and remedy under Younger. Plaintiff’s objection on this basis is also overruled.

          3.     Irreparable Injury

          Lastly, Plaintiff argues that this Court should not abstain under Younger because

   he will suffer irreparable injury. Specifically, Plaintiff argues that he “will continue to be

   deprived of his ability to practice the profession from which he earns his livelihood if the

   suspension is not lifted.” (Doc. # 40 at 12.)

          The Supreme Court has instructed that federal courts should not intervene in

   state proceedings “except under extraordinary circumstances, where the danger of

   irreparable loss is both great and immediate.” Younger v. Harris, 401 U.S. 37, 43

   (1971). The Tenth Circuit has held that Younger abstention does not apply “in cases of

   proven harassment or prosecutions undertaken by state officials in bad faith without

   hope of obtaining a valid conviction and perhaps in other extraordinary circumstances

   where irreparable injury can be shown.” Amantullah, 187 F.3d at 1165 (citing Perez v.


                                                   14
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 15 of 16




   Ledesma, 401 U.S. 82, 85 (1971)). It is well settled that economic loss “usually

   does not, in and of itself, constitute irreparable harm [because] such losses are

   compensable by monetary damages.” Heideman v. South Salt Lake City, 348 F.3d

   1182, 1189 (10th Cir. 2003) (citing 11A Charles Alan Wright, Arthur R. Miller & Mary

   Kay Kane, Federal Practice & Procedure § 2948.1, at 152–53 (2d ed. 1995)).

          Plaintiff has failed to allege irreparable harm that is both great and immediate

   because he has failed to establish that the suspension of his license and the

   corresponding loss of income would not be compensable through monetary damages.

   See Heideman, 348 F.3d at 1189; see also Sampson v. Murray, 415 U.S. 61, 90 (1974)

   (noting that “temporary loss of income, ultimately to be recovered, does not usually

   constitute irreparable injury”). Moreover, the Court is not persuaded by Plaintiff’s

   contention that allegations of a constitutional violation are sufficient to waive a showing

   of irreparable harm in the Younger abstention context. See, e.g., Hunter, 660 F. App'x

   711 (affirming district court’s abstention under Younger abstention where plaintiff

   brought constitutional claims); Amanatullah, 187 F.3d at 1162 (same). Accordingly, the

   Court finds that Plaintiff has failed to demonstrate extraordinary circumstances in this

   case and concurs with Judge Hegarty’s conclusion that it must, therefore, abstain under

   Younger. 4

                                         IV.     CONCLUSION



   4
     Lastly, the Court notes that failure to abstain in this case would invite intervention by federal
   courts in countless pending state agency proceedings. Indeed, Plaintiff’s argument that
   continued summary suspension of his license is improper could be advanced by plaintiffs in
   virtually every administrative proceeding in which the Board summarily suspends a license.

                                                    15
Case 1:20-cv-01859-CMA-MEH Document 49 Filed 01/04/21 USDC Colorado Page 16 of 16




          For the foregoing reasons, it is ORDERED as follows:

      •   the September 17, 2020 Recommendation of United States Magistrate Judge

          (Doc. # 38) is AFFIRMED AND ADOPTED as an Order of this Court;

      •   Defendants’ Motion to Dismiss (Doc. # 21) is GRANTED pursuant to Younger v.

          Harris, 401 U.S. 37, 43 (1971), and its progeny;

      •   Plaintiff’s Motion for Preliminary Injunction (Doc. # 35) is DENIED AS MOOT; and

      •   the Clerk of Court is respectfully directed to close this case.




          DATED: January 4, 2021

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                16
